ORDER

PER CURIAM.
The United States moves for summary affirmance of the United States Court of Federal Claims’ judgment in Hurt v. United States, No. 05-128C, dismissing Tyrone Hurt’s claims for lack of jurisdiction. Hurt has not responded.
This is Hurt’s fifth appeal to this court from decisions of the Court of Federal Claims dismissing his cases for lack of jurisdiction. In the instant case, Hurt seeks review of a denial of Social Security benefits. The Court of Federal Claims held that it “lacks jurisdiction over this claim, as well as any claim alleging violation of constitutional rights due to denial of Social Security benefits.”
Summary affirmance of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994) (summarily affirming the Court of Federal Claims’ dismissal of a complaint). Having reviewed the papers and Hurt’s brief, it is clear that the trial court correctly concluded that it lacked jurisdiction over Hurt’s case and dismissal was warranted. See 42 U.S.C. §§ 405(g) and (h) (providing that actions concerning the denial of social security benefits must be brought in district court); Marcus v. United States, 909 F.2d 1470, 1471 (Fed.Cir.1990) (“[W]e hold that the [Court of Federal Claims] has no jurisdiction under the Tucker Act, 28 U.S.C. § 1491(a)(1) (1988), over claims to social security benefits, even considering appellant’s assertions that he is entitled to relief under the Constitution.”). Thus, because no substantial question exists regarding the outcome of Hurt’s appeal, the court summarily affirms the judgment of the Court of Federal Claims dismissing Hurt’s case.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to summarily affirm the Court of Federal Claims’ judgment is granted.
(2) Each side shall bear its own costs.